Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH EXAMINER’S COMMENTS AND EXAMINER’S AMENDMENT TO TITLE
Formal Matters
Claims 1 and 16-20 are cancelled.  Claims 2-15 are pending and under examination.   

Priority
	The instant application is a continuation of application 15/832,493 filed on 12/5/2017, which claims priority from US Provisional 62/434,717 filed on 12/15/2016.  

Examiner’s Note
Applicant’s arguments and amendments from 11/09/2021 have been considered.  The Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter has been added by applicant’s amendments.   
For clarification, the specification defines HMW HA as high molecular weight hyaluronic acid and LMW HA as low molecular weight hyaluronic acid (page 4 of specification) and further provides molecular weight ranges (pages 18 and 19 of specification).  The specification and indication of high and low makes clear that a HMW HA is of a higher molecular weight than the LMW HA and these art two individual components in the formulation (see page 18 and example formulations of specification).  The specification also defines micro-mesh on page 9 and through the images in the drawings and the examples. Thus, a micro-mesh is a determinable structure for these formulations.  

Terminal Disclaimer
The terminal disclaimer filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,660,420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment to Title
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yonggang Wu on 12/22/2021.
Amendment to the Title of the Application
The title will read as:
Cosmetic Compositions with a Micro-Mesh Structure

Conclusion
Claims 2-15 are allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/
Examiner, Art Unit 1613